Detailed Action1
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0040649 to Smith in view of U.S. 2011/0042632 to Van Berlo, U.S. 2014/0010658 to Nielsen, and U.S. 2016/0311666 to Anderson.
Claim 9 recites a method for installing a blade for the wind turbine.  Smith relates to such a method.  See Smith [0002].  Claim 9 recites providing a first set of cable guides mounted within the nacelle.  Smith shows an improvement to an existing system, shown in figures 1a-b.  See Smith [0036]-[0045].  Figures 1b-b shows a cable guides (113A, B) mounted within the nacelle (3).  Smith then shows an improvement comprising a pulley (148) attached to a truss system (135).  This pulley/truss teaches the step of providing an upper pulley block (146) suspended from a first hub flange (141) and a second hub flange (143).  See Smith Figs. 3a-4 and [0051]-[0064].  Figure 3a further shows that the upper pulley block is positioned above a third hub flange oriented in a downward direction.  Smith also teaches providing a winch (124) positioned at a ground level.  See Smith Fig. 2 and [0070].  Claim 9 further recites mounting a blade holding bracket to…said blade, wherein the blade holding bracket includes a lower pulley block positioned…above a plane of an opening of a root end of said blade.  Figure 3b of Smith shows a mounting bracket (154, 155) attached to a pulley that is above the plane of the root end.  
Smith does not teach that the bracket is mounted to a circumferentially interior surface of an interior wall of said blade.  Rather, Smith teaches the bracket is attacked to a top surface of an interior wall of the pitch bearing.  See Smith Fig. 3b.  Yet Smith teaches that the bracket may be attached to either the pitch bearing (130) or the root end (113) of the blade itself.  See Smith [0047].  Smith does not illustrate how such a bracket would be mounted, nor teach mounted to a circumferentially interior surface.  Yet such a mounting method would have been obvious in view of Van Berlo.  Van Berlo also relates to a wind turbine blade lifting/lowering system and is therefore highly analogous art.  See Van Berlo [0003] and Figs. 8-9.  Van Berlo shows a mounting bracket (1) that attaches to the circumferentially interior wall of the root end of the blade.  See Van Berlo Figs. 1, 4, and [0030].  
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a known technique that is applicable to the base device, and show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results blade [being] installed independently of a pitch bearing.3
Returning to Smith, and the features it teaches, figure 3b of Smith shows an unnumbered pivot axle connecting the lower pulley block to the bracket, thus teaching that the lower pulley block pivots and swivels relative to the blade holding bracket.  Smith further teaches routing a lifting cable (17) from the winch (124) over the…cable guides, and reeved through the upper pulley block and the lower pulley block such that the lower pulley block can be raised and lowered relative to the upper pulley block.  See Smith Figs. 1b, 2, & 3a.  Finally, Smith teaches raising…attaching the blade to the third hub flange.  See Smith [0082]-[0089].
Smith does not explicitly teach providing a second set of cable guides positioned on an exterior surface of the rotor hub.  Rather in Smith the cable runs from the nacelle interior to the hub interior.  However, it would have been obvious to modify Smith to have exterior hub cable guides in view of Nielsen.
Nielsen also relates to a method for hoisting a wind turbine blade using a cable system routed from the nacelle to a pulley system in the hub.  See Nielsen Figs. 6-7 and [0060].  Thus, Smith and Nielsen are highly analogous art.  Figure 6 of Nielsen largely mirrors the basic design of Smith.  But figure 7 of Nielsen shows a known alternate cable routing system that routing the cable to the exterior of the hub and then back into the hub.

Nielsen does not explicitly teach a second set of cable guides positioned on the exterior surface of the rotor hub…[that] prevent contact between a lifting cable and the rotor hub.  But it would have been obvious to modify Smith/Nielsen in view of Anderson.  Anderson relates to a car winch system for routing a cable from a front winch over the top of the vehicle to the rear of the vehicle.  See Anderson Fig. 1.  Anderson teaches applying cable guides (320a, 320b) to the exterior of the car roof to prevent the cable from touching, and thereby damaging, the vehicle surface.  See Anderson [0006]-[0007], [0028]-[0029], and Fig. 1.  While Anderson does not relates to wind turbines, it does relates to routing cable from winches over the surface of a structure that could be damaged.  As such, one of ordinary skill would have considered the structures and benefits of Anderson applicable to Nielsen.  As such, it would have been obvious to add such cable guides to the surface of the hub of Nielsen to likewise prevent contact and damage.
Claim 10 recites the upper pulley block is attached to and suspended from the first hub flange and the second hub flange by a plurality of turnbuckles.  Smith does not explicitly teach attaching the upper pulley block to the two hubs using turnbuckles.  It instead shows a primary embodiment using bolted plates.  Yet Smith does teach using turnbuckles to secure the truss system (135) in the fore and aft direction.  See Smith [0063].  Thus, Smith teaches that turnbuckles are known and can be used to aid in the positioning of the truss system.  It would have been obvious as a matter of common sense that the bolted plates could have also be replaced with turnbuckles.  Regardless, Smith does teach the step of adjusting one or more of the turnbuckles to establish a predetermined position of the upper pulley block relative to the third hub flange.  See Smith [0063].
Claim 11 recites the features of claim 10 and then further recites that the turnbuckles includes identifying indicia corresponding to an attachment location.  In Smith the truss system is designed to be easy to temporarily install in the hub.  See Smith [0062].  Examiner previously 4, that instruction indicia directing installation components are well known in the construction arts (i.e. place tab A in slot B, etc).  It would have been obvious as a matter of common sense to include such indicia.
Regarding claims 12 and 13 figures 2 and 7 of Smith shows the step of providing a crane (123) to support a tail of the blade (note cradle for blade tip) when the blade is being lowered to [or raised from] the ground level, and using the crane to maneuver the tail as the blade is lowered to a horizontal position.  See Smith [0109].  Finally, Smith also teaches providing tag lines from the ground level to predetermined locations on the blade to manipulate the blade for removal or installation as recited in claim 14.  See Smith [0107].
Claim 17 recites that the blade holding bracket is mounted to the circumferentially interior surface…in four locations.  Figure 1 of Van Berlo shows four pins (5) that would be mounted to four bore-holes in the root.  This meets the claim limitation.

Response to Arguments
Applicant's arguments filed April 30, 2021 have been fully considered and are persuasive.  The previous rejection is withdrawn and replaced with the new rejection above.  Several of applicant’s arguments, that are relevant to the new rejection, are addressed below.
Applicant argues that modifying Smith to mount the yoke to the blade itself, rather than the pitch bearing would “thwart the purpose of Smith’s disclosure.”  This is explicitly contradicted by [0047] of Smith itself, which unambiguously lists attachment to the blade root directly as an embodiment.  The fact that Smith teaches a preferred embodiment with other benefits does not negate this non-preferred embodiment.
Regarding the new limitations of claim 17, the claim does not recite that the four locations must be attached to four distinct arm structures and that these four arms must be spaced apart by a certain number of degrees.  Absent such limitations, the arguments regarding benefits of such a system are irrelevant.  The claim feature as written is taught by Van Berlo.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 This negative limitation is considered supported in view of paragraph [0044] of applicant’s published specification which explains that one purpose for removing the blade is to be able to repair the pitch bearing that remains in the hub.  This is because a negative limitation may be supported if the specification provides a “reason to exclude the relevant limitation.”  See Inphi Corp. v. Netlist, Inc., 805 F.3d 1350, 1355 (Fed. Cir. 2015).
        4 See MPEP 2144.03(C) stating that when an applicant fails to traverse an official notice the facts will subsequently be treated as admitted prior art.